540 So.2d 253 (1989)
Harry S. CASKEY, Appellant,
v.
Brenda S. PRATT, F/K/a Brenda S. Caskey, Appellee.
No. 88-2099.
District Court of Appeal of Florida, Fourth District.
March 29, 1989.
*254 Susan K.W. Erlenbach of Erlenbach & Erlenbach, P.A., Titusville, for appellant.
J. Brian Brennan, West Palm Beach, for appellee.
PER CURIAM.
We affirm as to all issues except the award of child support. Section 61.30(2)(b), Florida Statutes, provides that:
Income shall be imputed to an unemployed or underemployed parent when such employment or underemployment is found to be voluntary on that parent's part, absent physical or mental incapacity or other circumstances over which that parent has no control... . [H]owever, the court may refuse to impute income to a primary residential parent if the court finds it necessary for the parent to stay home with the child.
The wife in this case had voluntarily ceased employment subsequent to her second marriage, apparently at the request of her second husband. Since the trial court did not consider the imputation of income to the wife in considering the child support guidelines, we reverse the child support award and remand for the trial court to consider the imputation of such income on remand.
Reversed and remanded for further proceedings consistent with this opinion.
ANSTEAD, GUNTHER and WARNER, JJ., concur.